Citation Nr: 0312549	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  97-23 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to an increased evaluation for psoriasis, 
currently evaluated as 30 percent disabling.

[The issue of entitlement to service connection for muscle 
spasms as being due to an undiagnosed illness will be the 
subject of a later decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1989 and from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO) and a March 2000 rating decision of the 
Montgomery, Alabama, RO.  In the February 1997 rating 
decision, the RO granted an increased evaluation to 
30 percent for psoriasis, effective October 30, 1996 and 
denied reopening the claim for service connection for muscle 
spasms.  Jurisdiction of these claims was thereafter 
transferred to the Montgomery, Alabama, RO.  In the March 
2000 rating decision, the RO denied service connection for 
prostatitis.

In February 1998, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

This case was previously before the Board in September 1998 
and again in May 2001.  In the September 1998 decision, the 
Board determined that the proper issue as to service 
connection for muscle spasms as being due to an undiagnosed 
illness was one initial of service connection as opposed to a 
claim for service connection for a low back disorder that had 
been previously denied.  The Board remanded the claims for an 
increased evaluation for psoriasis and service connection for 
muscle spasms as being due to an undiagnosed illness for 
additional development and adjudicative actions.  In the May 
2001 decision, the Board remanded the claims again for 
additional development and adjudicative actions, to include 
issuing a statement of the case as to the claim for service 
connection for prostatitis.  The veteran has perfected an 
appeal as to that issue.

The Board notes that at the time of the last Board decision 
in this case, the issues of service connection for a low back 
disorder and for a sleep disorder as being due to an 
undiagnosed illness were on appeal.  However, the RO granted 
service connection for gluteal musculature myositis in a 
December 2001 rating decision and assigned a 10 percent 
evaluation and granted service connection for depression, to 
include a sleep disorder due to undiagnosed illness, in a May 
2002 rating decision and assigned a 50 percent evaluation.  
Thus, those issues are no longer on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).

The Board further notes that in its May 2001 decision, it 
pointed out that the RO had granted service connection for 
polyarthralgias in a May 2000 rating decision and assigned a 
10 percent evaluation, effective October 30, 1996.  The Board 
stated that it found that the veteran's claim for service 
connection for generalized joint pain had been granted.  
However, the RO included service connection for generalized 
joint pain in a December 2001 supplemental statement of the 
case and the veteran's representative is including that issue 
in the VA Form 646, dated August 7, 2002, and the informal 
hearing presentation, dated October 28, 2002.  Regardless, 
the Board finds that that issue has been resolved, as service 
connection has been granted, and the veteran did not appeal 
the assignment of a 10 percent evaluation or the October 30, 
1996, effective date.  Thus, that it is not currently before 
the Board.  

The Board is undertaking additional development on the issue 
of service connection for muscle spasms as being due to an 
undiagnosed illness, as the additional development that it 
had requested in the May 2001 decision was not done.  When it 
is completed, the Board will provide notice of the 
development as required by law and allow the veteran to 
respond with additional evidence and/or argument.  The Board 
will then prepare a separate decision addressing this issue.

In a January 2003 statement from the veteran, he indicated 
that he wanted the Board to reconsider an earlier effective 
date for the grant of service connection for his back and 
sleeping disorders.  He noted that the appeal period had 
expired but that he was basing this on the "error of the 
1991 rating."  As these claims have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Prostatitis was not shown in service, and competent 
evidence of a nexus between post service diagnosis of 
prostatitis and service is not of record.

2.  Psoriasis is manifested by no more than exudation or 
itching constant with extensive lesions or marked 
disfigurement and does not cover more than 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas or 
need systemic therapy.


CONCLUSIONS OF LAW

1.  Prostatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.118, 
Diagnostic Codes 7806, 7816 (prior to July 2002), 4.118, 
Diagnostic Code 7816 (as of July 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran was 
notified of the information necessary to substantiate his 
claim for an increased evaluation for psoriasis by means of 
the discussions in the February 1997 rating decision, the 
August 1997 statement of the case, and the March 2000, August 
2000, and December 2001 supplemental statements of the case.  
In each of the above-mentioned determinations, the veteran 
was informed that in order to warrant the next higher 
evaluation for his skin disorder, the evidence would need to 
demonstrate ulceration, extensive exfoliation, or crusting 
with systemic or nervous manifestations, or an exceptionally 
repugnant condition.  Thus, the veteran was informed of what 
the evidence needed to show to substantiate that his service-
connected psoriasis was 50 percent disabling (which is the 
next higher evaluation from the 30 percent evaluation and is 
the maximum evaluation under Diagnostic Code 7806).  In the 
August 1997 statement of the case, the RO supplied the 
provisions of Diagnostic Code 7806, which further informed 
him of what evidence was necessary for him to warrant an 
increased evaluation for his skin disorder.  

The Board notes that the criteria for evaluating skin 
disorders changed in July 2002.  In November 2002, the Board 
provided the veteran with the new criteria for evaluating 
skin disorders, which informed him of the evidence necessary 
to establish a 60 percent evaluation under Diagnostic Code 
7816, which addresses psoriasis (the 60 percent evaluation is 
the next higher evaluation from the 30 percent evaluation and 
is the maximum evaluation under Diagnostic Code 7816).

As to the claim for service connection for prostatitis, the 
veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
March 2000 rating decision and the December 2001 statement of 
the case.  Specifically, in the March 2000 rating decision, 
the RO stated that prostatitis was not shown in service or 
post service.  This would inform the veteran that in order 
for service connection for prostatitis to be granted, there 
needed to be evidence of such in service and post service.  
In the December 2001 statement of the case, the RO provided 
the veteran with the provisions of the regulation that 
addresses service connection and what evidence is needed for 
service connection to be granted.  The RO reiterated that the 
veteran had not submitted evidence of incurrence of 
prostatitis or a post service disability of prostatitis.  

The Board is aware that the RO did not address in its reasons 
and bases that there was no competent evidence of a nexus 
between a post service diagnosis of prostatitis and service.  
Rather, it based its denial on the fact that there was no 
inservice showing of prostatitis and no chronic disability of 
such after service.  The Board finds that because the RO 
provided the veteran with the provision of 38 C.F.R. § 3.303, 
the veteran was informed of the three elements needed to 
establish a claim for service connection for a disability-
inservice incurrence, post service disability, and a nexus 
between the two.  Thus, the veteran is not prejudiced by the 
Board's determination that the veteran has not brought forth 
competent evidence of a nexus between the post service 
diagnosis of prostatitis and service.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a June 
2001 letter, the RO told the veteran that the law stated that 
it must make reasonable efforts to help him get evidence 
necessary to support his claim.  The RO stated that it would 
help him get medical records, employment records, or records 
from other federal agencies.  It asked the veteran to provide 
a list of dates and locations of all VA and non-VA treatment 
for his disabilities.  It added that the veteran could 
contact the doctor or hospital and have them send VA this 
information.  In the November 2002 letter that the Board sent 
to the veteran, it provided him with the specific regulations 
that address which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  Specifically, the veteran was informed 
that VA would obtain records in the custody of a federal 
department or agency and would make as many requests as were 
necessary to obtain the relevant records.  He was further 
informed that VA would make reasonable efforts to obtain 
relevant records not in the custody of a federal department 
or agency, but that the veteran had to provide enough 
information to obtain the records, and that VA would make one 
follow-up request if it did not receive the records requested 
the first time.  He was informed that if VA could not obtain 
the records from the non-federal department or agency that 
the veteran would be notified of such, to include that he has 
the ultimate responsibility for providing this type of 
evidence.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The RO 
also obtained the veteran's VA medical records from the 
Atlanta, Georgia, VA Medical Center and private medical 
records from Kaiser Permanente.  The veteran has not alleged 
that there exists any records that VA has not obtained.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo numerous VA examinations related to his 
claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Service medical records show that September 1986 and October 
1989 reports of medical examination demonstrate that clinical 
evaluations of the veteran's genitourinary system were 
normal.  In reports of medical history completed by the 
veteran at those times, he denied ever having or having then 
frequent or painful urination.  In reports of medical history 
completed by the veteran in November 1990 and April 1991, he 
denied ever having or having then frequent or painful 
urination.  An April 1991 treatment report shows that the 
veteran complained of pain in the left groin area, which had 
persisted for approximately three days.  The examiner stated 
that the veteran had a small cyst on an aspect of the left 
hemiscrotum.

An October 1991 VA examination report shows that examination 
of the external genitalia and prostate was "totally 
normal."  

Service connection was established for psoriasis by rating 
decision of November 1991.  A 10 percent rating was assigned 
at that time.

A December 1996 private medical record shows that the veteran 
was seen for a complaint of blood in his urine and pain in 
his scrotum.  The examiner stated that the veteran was mildly 
tender on the left epididymis and diagnosed epididymitis. 

A January 1997 VA examination report shows that the examiner 
noted that the veteran's lesions were "not particularly 
extensive today."  He stated the lesions were primarily at 
the elbows.  He added there was no particular marked 
disfigurement, but minimal disfigurement, in the elbows.  
Physical examination revealed that the elbows were manifested 
by papulosquamous dermatosis with erythematous-based, silvery 
scales very characteristic of psorioform lesions.  The 
examiner stated that in very few areas there was confluence 
with most of them being fairly near to one another but 
isolated.  He added that they were fairly well limited to the 
extensor proximal forearms and elbows.  The examiner noted 
that the knees had plaques of hyperpigmentation representing 
treated and remitted psoriatic lesions in the forelegs.  He 
entered the following diagnoses: (1) psoriasis, primarily 
confined to the elbows with a tendency to facticial picking 
and scratching causing some exudative lesions, limited and 
isolated; and (2) pruritis at the site now in remission 
and/or treated and resolved lesions of the forelegs.  Color 
photographs made at that time are of record.

A May 1997 VA examination report shows that the veteran 
complained of a rash on the extensor surfaces of the elbows, 
knees, and the back of the neck.  He stated he had been using 
topical treatments for this.  The veteran described the 
plaques located on his extremities as being pruritic, 
bleeding with scratching, but that they were aided with 
Benadryl.  He reported he had not received any UV radiation 
or other therapy for his skin disorder.  The examiner stated 
that the veteran also complained of prostatitis.  The veteran 
reported that within a couple of weeks of arriving in the 
Persian Gulf, he began having urgency and frequency of 
urination.  He denied any dysuria or any burning or any 
evidence of red blood or urethral discharge.  He stated he 
had sought treatment overseas and was told that he may have a 
urinary tract infection.  The veteran reported that he had 
had this evaluated with Kaiser since returning from the 
Persian Gulf and that he was told he was suffering from 
prostatitis.  He stated he was placed on Cipro for 
approximately six months without relief.  The veteran 
indicated that he had been seen at an emergency room after 
having red blood discharge from the urethra, which was 
evaluated by ultrasound and intravenous pyelogram, but which 
were nondiagnostic.  He added that he had trouble with 
ejaculation.  

Examination of the veteran's skin was "without rash."  The 
examiner stated that the veteran had scaling plaques across 
the extensor surfaces below the knees and distal to the 
elbows.  He added that there was evidence of excoriation 
present.  Examination of the veteran's genitalia revealed 
that the veteran's two testes were descended with no palpable 
masses and no discreet tenderness to palpation.  There was no 
cord tenderness.  Prostate was of normal size without 
nodules, but the examiner stated that it was "exquisitely 
tender on the right side to palpation."  The examiner 
entered the following relevant diagnoses: 

[1]  Psoriasis, previously diagnosed in 
1991.  The patient has evidence of the 
prototypical rash of psoriasis. . . .
[2]  Prostatitis.  The patient has been 
on Ciprofloxacin for an extended period 
of time, approximately six months.  This 
should have been adequate therapy for 
true prostatitis.  Because this has not 
resolved, I feel that the patient may be 
suffering from either a different 
problem, or have chronic resistant state.  
The plan is to have the patient follow-up 
in Urology for possible cystoscopy in 
view of gross blood in urine in the past, 
with a negative ultrasound by history.

At a February 1998 video conference hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
when he returned from the Persian Gulf, his skin disorder was 
in terrible shape.  He stated that if he scratched it, it 
would bleed.  He stated that the psoriasis had gotten worse 
over the years.  The veteran noted that he could not wear 
shorts and had to wear long-sleeved shirts all year round 
because it was embarrassing to have the rash on his legs and 
elbows.  He stated he could not leave the house without 
having lotion on his skin, but noted that it was difficult 
during the summer to do this because the lotion would melt.  
The veteran stated that he also had the rash on his hands, 
his feet, the back of his neck, the back of his scalp, on his 
knees going downward, on his inner thighs, and on parts of 
his groin area.  He reported that he had to wear ointment on 
his skin "all the time."

A March 1998 private medical record from Kaiser shows that 
the veteran was seen for psoriasis on his elbows, legs, and 
feet.  The examiner stated that the veteran had plaques on 
his elbows.  The other findings are illegible.  In that 
treatment report, it showed a history of the veteran's 
chronic disabilities and acute disabilities with the  "first 
noted" and "last seen" dates for such disability.  Under 
"Acute," it indicated that the veteran had been last seen 
for hematuria in October 1997, which was first noted in 
November 1996.  He was seen for prostatitis in March 1997 and 
May 1997, which was first noted in December 1996.  He was 
seen for orchitis in December 1996 and March 1997, which was 
first noted in December 1996.  

A January 1999 VA examination report shows that the examiner 
noted that the veteran had been seen by urology as to his 
ejaculatory problem and that there had been evidence of 
prostatitis.  He added that "burning semen syndrome has been 
noted with regard to Gulf War veterans."

A January 1999 VA treatment report shows that the veteran was 
seen for his skin disorder.  The examiner stated that the 
veteran had hyperpigmented macules over both elbows, shins, 
and knees.  There was positive nail pitting noted.  The 
assessment was psoriasis.  The examiner noted that it was 
"extremely mild today." 

A separate January 1999 VA examination report shows that the 
examiner stated the veteran had a psoriasiform rash on the 
elbows and the anterolateral legs.  He noted that the soles 
of the veteran's feet demonstrated a scaling, flaking rash, 
which could be psoriasiform versus tinea pedis.

A May 1999 VA examination report shows that the examiner 
stated that the veteran had a history of an itching, 
recurring rash for eight years.  He stated the veteran used 
primarily topical creams on and off.  Physical examination 
revealed hyperpigmented, mildly elevated, ill-defined plaques 
on the elbows, proximal forearms, and scattered on the shins.  
The examiner stated that it was his opinion that the 
veteran's skin disorder was an eczematous dermatitis and not 
psoriasis.  He added that this was most commonly treated with 
topical steroids.

A June 1999 VA examination report shows that examination of 
the skin revealed some mildly scaly lesions on the bilateral 
elbow and mild scaly lesions on the legs.  The examiner 
stated that there was no livedo reticularis, Raynaud's 
phenomenon, vasculitic lesions, pitting edema, or clubbing.

The veteran submitted numerous lay statements in April 2000 
as to the change in his personality and physical condition 
following his return from the Persian Gulf.  Each person 
stated that they had witnessed the veteran's skin disorder.  
In a letter from the veteran's girlfriend, she indicated that 
the veteran had complained of feeling discomfort after 
ejaculating and stated she had experienced some discomfort as 
well.  

An October 2001 VA examination report shows that the veteran 
reported that his skin disorder would come and go and that it 
itched sometimes.  He denied any ulcers but stated that when 
he scratched his skin disorder, it would feel wet.  The 
examiner noted that at the present time, the veteran's skin 
disorder was not "troubling him too much" and that it was 
confined primarily to the extensor aspect of the elbows.  
Physical examination of the skin was described as follows:

Examination of the extensor aspect of the 
elbows revealed well-circumscribed 
psoriatic patches.  The areas are 
confluent except for minor nummular 
patches not too distant from the elbows.  
The surfaces consisted of hyperkeratotic, 
dry, non-scaly surfaces.  At this time, 
there is no evidence of silvery white 
scales.  The present conditions were 
circumscribed as indicated above.  They 
are typically dry and there are no 
excoriations, ulcerations, or crusting.  
For better appreciation of the lesions, 
please see the attached photographs.  On 
the extensor aspect of the right elbow, 
the areas involved in this process 
measure 7 x 5 [centimeters (cm)] along 
the broader diameters.  On the extensor 
aspect of the left elbow, the involved 
area measures 6 x 5 cm.  There is no 
evidence of lamellar exfoliation.  There 
is also no erythema.  No guttate 
psoriasis is present.  On the extensor 
aspect of the forelegs[,] there are no 
psoriatic lesions but there is some 
slight hyperpigmentation.  There is no 
underlying soft tissue swelling or edema.  
In those areas, there is no exudate, 
excoriation, ulceration, exfoliation, or 
crusting.  For better appreciation of 
this, please see the attached 
photographs.  The left pretibial area, in 
the areas showing this slight 
hyperpigmentation, measures 15 x 7 cm 
along the broader diameters.  On the 
right, the area was also 15 x 5.5 cm 
along the broader diameters.  In 
conclusion, the psoriasis that this man 
has is less striking than on previous 
occasions.

The examiner entered a final diagnosis of psoriasis, chronic, 
evidently confined to the extensor aspect of the elbows.  He 
added that there was no evidence of associated exudate, 
ulcerations, crusting, or severe disfigurement.

Physical examination of the genitourinary system revealed 
normal male external genitalia.  There were no lesions 
evident.  The examiner stated that the prostate was benign.  
There was no diagnosis entered regarding the veteran's 
genitourinary system.

An October 2001 VA psychiatric evaluation report shows that 
the examiner under Axis III of the psychiatric diagnosis 
included diagnoses of erectile dysfunction and prostatitis.

In a statement submitted by the veteran in January 2003, the 
veteran stated that his psoriasis was severe to mild.  He 
stated he used Lidex skin cream three to four times a day-
that this condition needed daily treatment to prevent it from 
getting dry.  He added that he could not wear shorts in the 
summer time and that the patches on his elbows forced him to 
wear long-sleeved shirts. 

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for prostatitis.  The reasons 
will be explained below.  

Initially, the Board notes that the issue before the Board is 
whether service connection is warranted for prostatitis-not 
burning semen syndrome, epididymitis, or orchitis.  The issue 
that the RO adjudicated was service connection for 
prostatitis.  The veteran is free to submit claims for 
service connection for other genitourinary system disorders.

The veteran alleged at the time of the May 1997 VA 
examination that he has had urgency and frequency of 
urination since his service in the Persian Gulf.  
Specifically, he stated that within two weeks of arriving 
there, he began having symptoms.  While the veteran is 
competent to report such symptoms, the Board notes that in an 
April 1991 report of medical history that he completed close 
to the time he was being discharged from his service in the 
Persian Gulf, he denied having a history of frequent or 
painful urination.  Additionally, when the veteran filed his 
original claim in July 1991 for compensation benefits, he did 
not include prostatitis or some other genitourinary system 
disorder as one of the disabilities for which he was seeking 
service connection.  An October 1991 VA examination report 
shows that the veteran's external genitalia and prostate were 
"totally normal."  Also, when the veteran submitted his 
second VA Form 21-526, Veteran's Application for Compensation 
or Pension, in October 1996, he again did not list 
prostatitis or some other genitourinary system disorder as 
one of the disabilities for which he was seeking service 
connection.

The Board finds that based upon the above, the veteran's 
allegation of difficulties with urination in service and soon 
after service are not credible.  He specifically denied any 
such symptoms in April 1991, and he did not begin to report 
problems with his prostate until 1996-approximately five 
years following his discharge from service.  

Additionally, while the veteran has been given a post service 
diagnosis of prostatitis, there is no competent evidence of 
record of an etiological relationship between the post 
service diagnosis and service.  When a medical professional 
entered the diagnosis of prostatitis, he/she did not 
attribute it to service.  Again, the first diagnosis of 
prostatitis was approximately five years following the 
veteran's discharge from service.  The medical evidence prior 
to 1996 does not show any complaints or a diagnosis of 
prostatitis.  The Board finds that the preponderance of the 
evidence is against a finding that prostatitis was incurred 
in or aggravated by service.  While the veteran has 
attributed his prostatitis to service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board notes that the RO denied the veteran's claim, 
stating that he had not brought forth evidence of a current 
disability.  The medical evidence of record shows that the 
veteran was diagnosed with prostatitis in 1997.  However, 
since then, while some examiners have included a diagnosis of 
prostatitis under Axis III of a psychiatric diagnosis, no 
medical professional has made an active determination that 
the veteran still has prostatitis.  Thus, a diagnosis of 
prostatitis has not been shown for more than five years.  
While the examiner in the May 1997 VA examination report 
stated that the veteran's prostatitis had lasted for more 
than six months, it appears to have resolved since that time.  
This contributes to the Board's finding that the 
preponderance of the evidence is against his claim for 
service connection for prostatitis.  It was not shown in 
service.  While it was shown for a period of time after 
service, it was not shown to be chronic, and has not been 
attributed to service.

The Board notes that while the veteran may be attributing the 
prostatitis to undiagnosed illness, there is no basis to 
grant such claim, as prostatitis is a known diagnosis and a 
disability due to undiagnosed illness cannot be attributable 
to a known diagnosis.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317(a)(1)(ii) (2002).

The preponderance of the evidence is against the veteran's 
claim for service connection for prostatitis, and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

B.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that during the pendency of this appeal, 
changes were made in August 2002 to the Schedule for Rating 
Disabilities for the skin.  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the claimant will 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Prior to the change in the regulations, the veteran's 
service-connected psoriasis was rated by analogy to eczema.  
A 30 percent evaluation is available for eczema if it is 
characterized by exudation or itching constant, with 
extensive lesions or marked disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (effective prior to August 
2002).  A 50 percent evaluation is available if it is 
characterized with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  Id.

Under the new criteria, a 30 percent evaluation is warranted 
for psoriasis when 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7816 (effective August 
2002).  A 60 percent evaluation is warranted when more than 
40 percent of the entire body or more than 40 percent of 
exposed areas is affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 30 percent for the 
service-connected psoriasis.  The veteran's skin disorder has 
consistently been active on his elbows, but has affected his 
legs and feet at times.  In January 1997, it was noted that 
the psoriasis was primarily on the forearms and elbows.  The 
examiner noted that there was no marked disfigurement and 
that the veteran had some exudative lesions, which were 
limited and isolated.  In May 1997, the veteran's skin had 
scaling plaques below the knees and on the elbows.  The 
examiner stated there was excoriation present.  In March 
1998, it was noted that the veteran had plaques on his 
elbows.  

In January 1999, the veteran had hyperpigmented macules over 
both elbows, shins, and knees, but the examiner stated that 
it was "extremely mild today."  In a separate January 1999 
treatment report, the examiner noted the veteran had a 
scaling rash on his feet, which could be psoriasis.  In May 
1999, the veteran had hyperpigmented plaques on the elbows, 
the forearms, and on the shins.  In June 1999, the veteran 
had some mildly scaly lesions on the elbows and legs.  In 
October 2001, the veteran reported that his skin disorder 
would come and go.  The examiner stated that it was mostly 
confined to the veteran's elbows.  He provided the sizes of 
the plaques of skin that were affected on the elbows and the 
healed ones on the veteran's legs.  He concluded that the 
psoriasis was "less striking" than on previous occasions.  
The examiner stated that there was no evidence of exudate, 
excoriation, ulceration, exfoliation, crusting, or severe 
disfigurement.  The Board finds that the above-described 
symptoms are indicative of no more than a 30 percent 
evaluation under both the former criteria and the revised 
criteria.  Based on this finding, the Board notes that 
neither criteria is more favorable to the veteran's claim for 
an increased evaluation.

In considering the former criteria, the evidence shows that 
the veteran's psoriasis is characterized by no more than 
itching constant with extensive lesions.  As indicated above, 
no examiner has stated that the lesions have caused marked 
disfigurement.  In fact, in January 1997, the examiner 
described the psoriasis as causing "minimal disfigurement."  
In considering the revised criteria, the veteran's skin 
disorder affects his elbows, legs, and feet (at times).  
These three locations would not encompass more than 20 to 
40 percent of the entire body or more than 20 to 40 percent 
of exposed areas.  Additionally, the veteran is not on any 
sort of systemic therapy.  Topical treatment of his skin 
disorder is not indicative of systemic therapy.  Thus, the 
Board finds that the veteran's service-connected psoriasis is 
appropriate evaluated as 30 percent disabling.

The Board must now address why the veteran does not warrant 
the next higher evaluations under both the former criteria 
and the revised criteria.  In considering the former 
criteria, no medical professional has stated that the 
veteran's psoriasis is manifested by ulceration or extensive 
exfoliation or crusting.  In fact, it has been noted that 
there is no ulceration or crusting.  Additionally, no medical 
professional has stated that the veteran has systemic or 
nervous manifestations due to the skin disorder or that the 
skin disorder is exceptionally repugnant.  As stated above, 
in May 1997, the examiner stated that the skin disorder 
caused minimal disfigurement.  In October 2001, the examiner 
stated that there was no severe disfigurement.  He also 
stated that there was no ulcerations, crusting, or exudate.  
In considering the new criteria, the Board again notes that 
the skin disorder affects the veteran's elbows, legs, and 
sometimes his feet.  This does not establish that more than 
40 percent of the entire body is affected or that more than 
40 percent of exposed areas are affected by the skin 
disorder.  Also, the veteran is not undergoing systemic 
therapy for his skin disorder.  As stated above, while the 
veteran uses topical treatment for the psoriasis, this is not 
considered systemic therapy.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran stated his skin disorder was worse 
than the 10 percent evaluation that was initially assigned to 
his service-connected psoriasis, he was correct, and the RO 
granted a 30 percent evaluation.  However, to the extent that 
the veteran has asserted that he warrants more than a 
30 percent evaluation, the medical findings do not support 
his assertions for a higher evaluation.  The Board 
understands that the veteran's skin disorder causes him 
discomfort, and the 30 percent evaluation contemplates that 
discomfort.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements and testimony, even if sworn, in 
support of a claim for monetary benefits.  For the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for psoriasis, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  He has not required hospitalization for treatment of 
his skin disorder, and there is no evidence that his skin 
disorder alone markedly interferes with his employment.


ORDER

Service connection for prostatitis is denied.

An evaluation in excess of 30 percent for psoriasis is 
denied.



_________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

